                   UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


BERNARD SCOTT,                            JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


HEXPOL COMPOUNDING, LLC,                  CASE NO: 18-1029-STA-egb
      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.

IT IS SO ORDERED AND ADJUDGED that in accordance with the
Stipulation of Dismissal with Prejudice entered on November 1,
2018, this cause is hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 11/5/2018                    THOMAS M. GOULD
                                   Clerk of Court

                                          s/Maurice B. BRYSON

                                   (By)    Deputy Clerk
